EXHIBIT 10.1

 

PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT (this “Agreement”) is entered into as of November 3,
2004 (the “Effective Date”), by and between NEW CENTURY FINANCIAL CORPORATION, a
Maryland corporation ( “New Century Financial”), and NEW CENTURY TRS HOLDINGS,
INC., a Delaware corporation and a wholly-owned subsidiary of New Century
Financial (“New Century TRS”).

 

THE PARTIES TO THIS AGREEMENT enter into this Agreement on the basis of the
following facts, intentions and understandings:

 

A. Pursuant to an Indenture dated as of July 8, 2003 (as supplemented by the
Supplemental Indenture described below, the “Indenture”), by and between New
Century TRS and Wells Fargo Bank (the “Trustee”), New Century TRS issued
$210,000,000 in aggregate principal amount of its 3.50% Convertible Senior Notes
due 2008 (the “Notes”).

 

B. Pursuant to a First Supplemental Indenture dated as of September 30, 2004
(the “Supplemental Indenture”), by and among New Century TRS, New Century
Financial and the Trustee, New Century Financial agreed to issue up to 7,418,754
shares of its common stock, par value $0.01 per share (the “New Century
Financial Common Stock”), upon conversion of the Notes in accordance with their
terms (the “Conversion Shares”) and New Century TRS agreed to continue to be
responsible for all other obligations under the Indenture, including, without
limitation, the obligation to issue (or cause to be issued) and to deliver the
Conversion Shares (the “Conversion Obligation”).

 

C. New Century TRS previously agreed on October 1, 2004 to purchase at fair
market value from New Century Financial, and New Century Financial agreed to
sell to New Century TRS, in a private placement that is exempt from registration
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
that number of Conversion Shares as is necessary for New Century TRS to satisfy
its Conversion Obligation under the Indenture, and New Century TRS and New
Century TRS desire to memorialize the terms and conditions of such agreement in
this Agreement.

 

D. New Century TRS proposes to make an offer to holders of the outstanding Notes
to have converted all of the Notes pursuant to an offer (the “Tender Offer”) in
which tendering holders will receive, in addition to certain accrued and unpaid
interest under the Notes, (i) that number of Conversion Shares that such holders
would otherwise be entitled to receive upon conversion of the Notes in
accordance with their terms and (ii) a to-be-determined additional amount of
consideration, which, as presently contemplated, may consist of additional
shares of New Century Financial Common Stock (such shares of New Century
Financial Common Stock deliverable pursuant to clause (ii) in connection with
the Tender Offer, the “Tender Offer Inducement Shares” and, together with the
Conversion Shares deliverable pursuant to clause (i) in connection with the
Tender Offer, the “Tender Offer Shares”).

 

E. In order to enable New Century TRS to deliver the Tender Offer Shares to
tendering holders upon the consummation of the Tender Offer (the “Tender Offer
Obligation”), New Century TRS desires to purchase at fair market value from New
Century Financial, and



--------------------------------------------------------------------------------

New Century Financial desires to sell to New Century TRS, in a private placement
that is exempt from the registration requirements of the Securities Act, that
number of Tender Offer Shares as is necessary for New Century TRS to satisfy its
Tender Offer Obligation pursuant to the Tender Offer, on the terms and
conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE 1

AGREEMENT TO PURCHASE AND SELL

 

Subject to the terms and conditions of this Agreement, New Century Financial
agrees to sell to New Century TRS, as applicable:

 

(a) at each Conversion Closing Date (as defined below), that number of
Conversion Shares as is necessary for New Century TRS to satisfy its Conversion
Obligation under the Indenture, at a purchase price per share of New Century
Financial Common Stock equal to the closing price of New Century Financial
Common Stock on the New York Stock Exchange (the “NYSE”) on the trading day
immediately preceding, but not including, the Conversion Closing Date (the
“Conversion Purchase Price”).

 

(b) at the Tender Offer Closing Date (as defined below), that number of Tender
Offer Shares (which, for avoidance of doubt, consists of the Conversion Shares
and the Tender Offer Inducement Shares) as is necessary for New Century TRS to
satisfy its Tender Offer Obligation pursuant to the Tender Offer, at a purchase
price per share of New Century Financial Common Stock equal to the closing price
of New Century Financial Common Stock on the NYSE on the trading day immediately
preceding, but not including, the Tender Offer Closing Date (the “Tender Offer
Purchase Price”).

 

ARTICLE 2

PAYMENT AND DELIVERY; CLOSING

 

2.1 The purchase and sale of shares of New Century Financial Common Stock shall
take place:

 

(a) If pursuant to the Conversion Obligation under the Indenture, on the
business day in which New Century TRS is obligated to satisfy its Conversion
Obligation with respect to any holder in accordance with the settlement
procedures under the Indenture (each such day, the “Conversion Closing Date”).

 

(b) If pursuant to the Tender Offer, on the business day in which New Century
TRS is obligated to satisfy its Tender Offer Obligation in accordance with the
terms of the Tender Offer (the “Tender Offer Closing Date”).

 

2.2 On the Conversion Closing Date or the Tender Offer Closing Date, as
applicable, New Century Financial shall deliver to New Century TRS a certificate
representing the Conversion Shares and/or Tender Offer Shares, as appropriate
(or shall make such other

 

2



--------------------------------------------------------------------------------

arrangement to reflect the transfer of such shares as may be agreed upon with
the transfer agent and registrar for New Century Financial Common Stock), and
New Century TRS shall pay New Century Financial the Conversion Purchase Price or
Tender Offer Purchase Price, as appropriate, in immediately available funds.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF NEW CENTURY FINANCIAL

 

New Century Financial represents and warrants to New Century TRS that:

 

3.1. Organization. New Century Financial has been duly incorporated and is
validly existing as a corporation in good standing under the laws of the State
of Maryland with corporate power and authority to own, lease and operate its
properties and conduct its business as now conducted.

 

3.2. Due Authorization. This Agreement has been duly authorized, executed and
delivered by New Century Financial, and, assuming the due authorization,
execution and delivery thereof by New Century TRS, is the legal, valid and
binding agreement of New Century Financial, enforceable against New Century
Financial in accordance with its terms, except as may be limited by bankruptcy,
insolvency, fraudulent conveyance, moratorium, reorganization or similar laws
affecting the rights of creditors generally and general principles of equity.

 

3.3. Authorized Shares. The Conversion Shares and the Tender Offer Shares have
been duly authorized and, when issued and delivered against payment therefor as
provided herein, will be validly issued and fully paid and nonassessable.

 

3.4 Ownership Limit Exemption. The Board of Directors of New Century Financial
has granted an exemption to New Century TRS in connection with the Tender Offer
in respect of the 9.8% restriction on beneficial ownership in value or in number
of shares of New Century Financial Common Stock contained in New Century
Financial’s charter.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF NEW CENTURY TRS

 

New Century TRS represents and warrants to New Century Financial that:

 

4.1. Organization. New Century TRS has been duly incorporated and is validly
existing as a corporation in good standing under the laws of the State of
Delaware with corporate power and authority to own, lease and operate its
properties and conduct its business as now conducted.

 

4.2. Due Authorization. This Agreement has been duly authorized, executed and
delivered by New Century TRS, and, assuming the due authorization, execution and
delivery thereof by New Century Financial, is the legal, valid and binding
agreement of New Century TRS, enforceable against New Century TRS in accordance
with its terms, except as may be limited by bankruptcy, insolvency, fraudulent
conveyance, moratorium, reorganization or similar laws affecting the rights of
creditors generally and general principles of equity.

 

3



--------------------------------------------------------------------------------

4.3. Purchase Entirely for Own Account. The Conversion Shares and/or the Tender
Offer Shares to be received by New Century TRS hereunder will be acquired for
investment for New Century TRS’s own account, not as a nominee or agent, and not
with a view to the resale or distribution thereof within the meaning of the
Securities Act.

 

4.4. Accredited Investor Status. New Century TRS is an “accredited investor”
within the meaning of Regulation D of the Securities Act. By reason of its
business and financial experience, sophistication and knowledge, New Century TRS
is capable of evaluating the risks and merits of the investment made pursuant to
this Agreement.

 

4.5. Restricted Securities. New Century TRS understands that the Conversion
Shares and the Tender Offer Shares are characterized as “restricted securities”
under the Securities Act inasmuch as they are being acquired from New Century
Financial in a transaction not involving a public offering and that under the
Securities Act and applicable rules and regulations thereunder such securities
may be resold without registration under the Securities Act only in certain
limited circumstances.

 

ARTICLE 5

CONDITIONS TO CLOSING

 

5.1. The respective obligations of New Century Financial and New Century TRS to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction on or prior to each Conversion Closing Date or the Tender Offer
Closing Date, as appropriate, of the following conditions:

 

(a) The representations and warranties of New Century Financial and New Century
TRS in Article 3 and Article 4 of this Agreement shall be true as of the
Conversion Closing Date or Tender Offer Closing Date, as applicable.

 

(b) In the event that New Century TRS makes the Tender Offer, the registration
statement on Form S-4 to be filed with the Securities and Exchange Commission in
connection with the Tender Offer shall have become effective under the
Securities Act, and shall not be the subject of any stop order or proceeding
seeking a stop order and (ii) the Tender Offer shall not have been terminated.

 

ARTICLE 6

GENERAL PROVISIONS

 

6.1. Further Assurances. Each party to this Agreement agrees to take any and all
actions, perform any further acts and execute and deliver any further documents
that may be reasonably necessary, to carry out and effectuate the provisions of
this Agreement.

 

4



--------------------------------------------------------------------------------

6.2. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to the
principles of conflict of laws thereof.

 

6.3. Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto and supersedes any and all prior communications or agreements
with respect to the subject matter hereof.

 

6.4. Termination. This Agreement may be terminated at any time by written
consent of the parties hereto.

 

6.5. Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of both parties.

 

6.6. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.

 

[Remainder of this page intentionally left blank.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized as of the date
first above written.

 

NEW CENTURY FINANCIAL CORPORATION, a Maryland corporation By:   /s/    PATTI M.
DODGE Name:   Patti M. Dodge Title:   Chief Financial Officer NEW CENTURY TRS
HOLDINGS, INC., a Delaware corporation By:   /s/    ROBERT K. COLE Name:  
Robert K. Cole Title:   Chairman and Chief Executive Officer

 

6